IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-41291
                         Conference Calendar



RICHARD WARD,

                                          Petitioner-Appellant,

versus

CHANDLER, Warden; US PENITENTIARY, Beaumont,

                                          Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:99-CV-490
                       --------------------
                           June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Richard Charles Ward (#12020-018), a federal prisoner

incarcerated at FCC Beaumont, filed a pro se application for a

writ of habeas corpus under 28 U.S.C. § 2241 challenging the

Bureau of Prisons's refusal to credit him for time served while

in state custody.    The district court denied the application and

Ward has appealed.

     Ward, who is represented by counsel on appeal, has not

briefed the question whether he can be required to serve his

sentences in installments.   Because Ward has not briefed this


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-41291
                                  -2-

issue, it is waived.     Brinkmann v. Dallas County Deputy Sheriff

Abner, 813 F.2d 744, 748 (5th Cir. 1987).

     Ward has raised two new issues: (1) whether the Bureau of

Prisons's refusal to run Ward's federal sentences concurrent with

his state sentences violates his plea agreement with the

Government and (2) whether the sentencing court's oral

pronouncement, sentencing Ward to concurrent 13-month terms of

imprisonment, takes precedence over its written judgment,

sentencing him to concurrent 103-month terms of imprisonment.    We

do not reach these issues because they have been raised for the

first time on appeal and do not involve purely legal questions.

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     Because the appeal is frivolous, it is DISMISSED.     See

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R.

42.2.

     APPEAL DISMISSED.